DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group II, claims 21-29, and the species of SEQ ID NO.: 1 and indigo in the reply filed on 05/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration and search, the Examiner has withdrawn the species election requirement for the genus of detectable readout product.

Claim Status
The amendment of 05/16/2022 has been entered. Claims 21-29 are pending in this US patent application. Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.

Information Disclosure Statement
The information disclosure statement filed 04/03/2020 and the information disclosure statement filed 07/06/2021 that listed references have been received and considered. One information disclosure statement filed 07/06/2021 did not list any references and has, accordingly, been struck through.

Claim Interpretation
The instant claims recite a bacterium comprising an “engineered” polynucleotide. The term “engineered” is not defined in the instant specification, and the claims do not provide any limitations regarding how the polynucleotide is to be “engineered” or what structural characteristics would distinguish an “engineered” polynucleotide from a polynucleotide that has not been “engineered”. The Examiner notes that, in the absence of any further limitation, any polynucleotide can be interpreted to be “engineered” in some way, and “engineering” can be used to generate polynucleotides that are structurally identical to naturally-occurring polynucleotides. As such, the Examiner will interpret the “engineered polynucleotide” of claim 21 to be any polynucleotide comprising one or more direct calprotectin-sensor sequences or indirect calprotectin-sensor sequences operably linked to a sequence that encodes a detectable readout product.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22-24 depend from claim 21 and recite “the calprotectin-sensor sequence”, “the sensor sequence”, and “the calprotectin-sensor sequence”, respectively. However, claim 21 does not recite a calprotectin-sensor sequence or a sensor sequence. As such, claims 22-24 lack clear antecedent basis to the claim from which they depend, which causes confusion because it is unclear whether “the calprotectin-sensor sequence” and “the sensor sequence” of claims 22-24 are intended to refer to the direct calprotectin-sensor sequences of claim 21, the indirect calprotectin-sensor sequences of claim 21, or to another sensor sequence. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 22-24, rendering them indefinite. Therefore, claims 22-24 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted “the calprotectin-sensor sequence” and “the sensor sequence” of claims 22-24 to refer to either the direct calprotectin-sensor sequences or the indirect calprotectin-sensor sequences of claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

As discussed above, the Examiner has interpreted the “engineered polynucleotide” of claim 21 to be any polynucleotide comprising one or more direct calprotectin-sensor sequences or indirect calprotectin-sensor sequences operably linked to a sequence that encodes a detectable readout product. The elected species of sensor sequence, SEQ ID NO.: 1, is a naturally occurring L36 ribosomal accessory protein sequence from E. coli Nissle, as discussed in the instant specification and as recited in instant claims 23 and 24. This promoter sequence is a bacterial promoter as recited in instant claim 22. This promoter sequence is “operably linked” to the production of a nucleotide that encodes a protein, and any protein may be detected by a number of methods, thus constituting a “detectable readout product” given the lack of limitation of the “detectable readout product” in the instant claims. As such, instant claims 21-24 is sufficiently broad to encompass naturally occurring cells that express SEQ ID NO.: 1, which are a judicial exception.



Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 22-24 do not recite additional elements that integrate the judicial exception because claims 22-24 do not recite any elements in addition to the judicial exception.

‘Significantly more’ analysis:
Claims 22-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 22-24 do not recite anything other than the judicial exception.

Therefore, claims 22-24 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2011/0008449 filed by Clermont et al., published 01/13/2011.

Clermont teaches human specific, avirulent strains of E. coli (see entire document, including page 1, paragraphs 0007-0008). A sequence search of instant SEQ ID NO.: 1 indicates that an identical sequence is found in SEQ ID NO.: 7 of Clermont (see attached GeneSeq search, result 2). As such, the bacteria of Clermont are non-pathogenic bacteria containing a polynucleotide comprising a direct calprotectin-sensor sequence that is the L36 accessory protein promoter of E. coli Nissle 1917 as recited in instant claims 21-24, and the protein whose expression is linked to the promoter sequence can be detected, thus qualifying as a “detectable readout product” as recited in instant claim 21. See above under Claim Interpretation for the Examiner’s interpretation of claim 21. 
Therefore, claims 21-24 are anticipated by Clermont and are rejected under 35 U.S.C. 102(a)(1).

Allowable Subject Matter
Claims 28-29 are allowable in light of Applicant’s elected calprotection-sensor sequence of SEQ ID NO.: 1. The closest prior art to claims 28-29 in light of Applicant’s elected species is found in the teachings of Clermont, as discussed above. However, Clermont does not teach or suggest having the sequence of Clermont’s SEQ ID NO.: 7 operably linked to a sequence that encodes any of the products recited in instant claims 28-29. As such, these claims are free of the prior art when interpreted in light of the elected calprotectin-sensor sequence. Accordingly, the Examiner has withdrawn the species election for the genus of calprotectin-sensor sequence and will examine the full scope of claims 28-29. In light of the withdrawal of the species election, claims 25-26 are rejoined for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by international patent application WO 2016/205308 filed by Styczynski et al., published 12/22/2016, as evidenced by Cádiz et al., Frontiers in Microbiology 9: 2463 (2018).

Styczynski teaches whole-cell biosensors using genetically engineered bacteria to report levels of micronutrients, such as zinc, in blood samples (see entire document, including page 2, lines 11-13). In a particular embodiment, E. coli DH10B colonies were transformed to contain a violacein biosynthesis pathway and a pathway for the synthesis of lycopene and β-carotene under the control of an E. coli zinc-responsive promoter and transcription factor (page 48, line 18; page 49, line 29; page 50, lines 3-4; page 51, line 28, to page 52, line 8). The pieces were combined together such that the circuit would provide discrete color states of purple, red, and orange depending on the zinc concentration of the sample (page 52, lines 16-18; reads on claims 21-22 and 25-28; as the zinc-specific promoter responds to free zinc concentration, it represents an indirect calprotectin-sensor sequence because it is directly sensitive to a metal that calprotectin binds as recited in instant claim 25). 
Cádiz indicates that E. coli DH10B cells are non-pathogenic (see entire document, including page 1, abstract). As such, the biosensor cells developed from E. coli DH10B taught by Styczynski are inherently non-pathogenic bacteria as recited in instant claim 21.

Therefore, claims 21-22 and 25-28 are anticipated by Styczynski, as evidenced by Cádiz, and are rejected under 35 U.S.C. 102(a)(1).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to claim 29 is found in the teachings of Styczynski, as discussed above. However, Styczynski does not teach or suggest using any of the substances recited in instant claim 29 as the readout product for the micronutrient biosensor. As such, instant claim 29 is free of the prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/18/2022